Citation Nr: 0830509	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  02-12 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than August 24, 
2000, for the assignment of a 20 percent rating for gunshot 
wound, muscle group VI, left arm, moderate.

2.  Entitlement to an effective date earlier than August 24, 
2000, for the assignment of a 10 percent rating for 
amputation, terminal interphalangeal joint, right ring finger 
and limitation of extension to 10 degrees distal 
interphalangeal joint, right middle finger, residuals of 
shell fragment wound.

3.  Whether a March 1970 RO decision which denied entitlement 
to a rating in excess of 10 percent for the award of service 
connection for gunshot wound, muscle group VI, left arm, 
moderate, should be reversed or revised on the grounds of 
clear and unmistakable error (CUE).

4.  Whether a March 1970 RO decision which denied entitlement 
to a compensable rating for the award of service connection 
for amputation, terminal interphalangeal joint, right ring 
finger and limitation of extension to 10 degrees distal 
interphalangeal joint, right middle finger, residuals of 
shell fragment wound, should be reversed or revised on the 
grounds of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
December 1969.  He was awarded a Purple Heart, Silver Star, 
and Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal originally from a June 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The issues involving claims of CUE in a 
prior RO decision have come into appellate status more 
recently, arising from a September 2007 rating decision of 
the Appeals Management Center (AMC).

This case has been previously before the Board, most recently 
in June 2007 when the issues of entitlement to earlier 
effective dates were returned to allow for RO/AMC 
adjudication of CUE claims raised by the veteran and 
considered to be inextricably intertwined with the earlier 
effective date claims.  During the processing of the June 
2007 Board remand, the RO/AMC adjudicated the appellant's CUE 
claims.  However, as discussed below, the veteran has 
initiated an appeal of those CUE claims which now require the 
issuance of a Statement of the Case.  Thus, adjudication of 
those claims remains pending and the Board must once again 
defer adjudication of the earlier effective date claims on 
appeal.


REMAND

A review of the record discloses that when the Board remand 
in this case in April 2005, it adopted the view that a 
"claim of clear and unmistakable (CUE) .... is inextricably 
intertwined with the issue of entitlement to an earlier 
effective date."  Citing Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991), the Board explained that "Therefore, the 
Board may not properly review the veteran's claim for an 
earlier effective date until the RO adjudicates the veteran's 
claim of CUE."

In the second Board remand in this case, dated in June 2007, 
the Board again adopted the view that because the CUE claims 
in this case had not been adjudicated at the RO level, "the 
Board may not properly review the veteran's claims on appeal 
until the inextricably intertwined claims for clear and 
unmistakable error are adjudicated by the RO."

The Board now notes that, following the more recent Board 
remand, the RO/AMC issued a rating decision dated in 
September 2007 which denied the veteran's CUE claims.  The 
appellant's representative submitted a VA Form 646 in 
December 2007 which was not interpreted to be a Notice of 
Disagreement with the September 2007 rating decision.  The 
appellant currently contends, as explained in a June 2008 
written presentation from his representative, that the 
December 2007 VA Form 646 was a Notice of Disagreement.  
However, without addressing the question of whether the 
December 2007 VA Form 646 was itself sufficiently clear or 
specific to be identifiable as a Notice of Disagreement, the 
Board observes that a January 2008 written presentation, a 
June 2008 written presentation, and the appellant's June 2008 
testimony at a Board hearing, have clearly communicated that 
the veteran disagrees with the September 2007 RO decision and 
desires appellate review by the Board.  These statements have 
clarified the December 2007 submission and, as the 
appellant's appellate intentions have been clarified within 
one year of the September 2007 RO rating decision, the Board 
finds that a Notice of a Disagreement has been submitted to 
initiate an appeal of the September 2007 RO rating decision 
denying the veteran's CUE claims.

When there has been an initial RO (or AMC) adjudication of a 
claim and a timely Notice of Disagreement has been filed as 
to its denial, initiating the appellate process, the claimant 
is entitled to a Statement of the Case.  As a Statement of 
the Case addressing the issues involving whether prior RO 
decisions should be reversed or revised on the grounds of CUE 
has not yet been issued, a remand is necessary.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  As the Board finds that an 
appeal is pending for the veteran's CUE claims in this case, 
and that those appeals require the RO/AMC's issuance of a 
Statement of the Case, the Board will again defer appellate 
review of the issues claiming entitlement to earlier 
effective dates.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
the case is REMANDED for the following actions:

The RO/ AMC should furnish the veteran a 
Statement of the Case on the issues of 
whether a March 1970 RO decision denying a 
rating in excess of 10 percent for the 
award of service connection for gunshot 
wound and denying a compensable rating for 
the award of service connection for 
amputation should be reversed or revised 
on the grounds of clear and unmistakable 
error (CUE).  The veteran should be 
appropriately notified of the requirement 
that he submit a timely Substantive Appeal 
in order to perfect his appeals for Board 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




